On Motion for Rehearing of Motion to Strike out Statement of Facts.
Plaintiffs in error have filed their motion asking that the order heretofore made, sustaining defendants in error's motion to strike out the statement of facts in this cause, be set aside, and said motion be overruled. They have attached to their motion the affidavits of Mr. French, one of the attorneys, and the district clerk, who filed the statement of facts in the trial court, to the effect that the statement of facts, duly approved by all the parties, was presented to the trial court some days before the time had expired in which same was authorized to have been filed, and that the court at said time stated he would approve and have same filed within the time allowed by law; that by reason of a miscalculation on the part of the clerk the court was one day late in affixing his signature approving the statement of facts and having the clerk actually mark the same filed.
The affidavits further show that the statement of facts had for a number of days been in the district clerk's office, waiting for the approval of the court, and that the court had been requested a number of times to approve same, and had constantly promised that he would do so. The affidavits show that the court, at the time he did sign and approve the statement of facts, and at the time the same was filed by the clerk, thought it was being filed within the time which the court had granted for the filing thereof.
We think this showing is sufficient, under article 2245 of the Revised Statutes, to authorize us to permit said statement of facts to be filed as a part of the record. The motion for rehearing is therefore granted, and defendants in error's motion to strike out the statement of facts is overruled, and the opinion heretofore filed by us is withdrawn. *Page 658